Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huru US 5,511,776 (“Huru”) in view of SHIU US 2009/0005198 (“SHIU”) and Pearson et al US 2015/0045154 (“Pearson”).
	As per claim 1, Huru discloses a hockey stick apparatus (hockey stick 10)(Figs, 1-8; 3:21-5:16), comprising: 
	a hollow shaft structure having a proximal end and a distal end (hollow handle 12)(Figs. 1 and 8; 3:21-30); 
	a blade structure coupled to the proximal end of the hollow shaft structure (blade 14 coupled to handle 12)(Figs. 1, 2, 6 and 8; 3:21-30) the blade structure further comprising: 
	a top edge spaced apart from a bottom edge by a blade height (top edge 20 and bottom edge 22)(Fig. 2; 3:31-41); 
	a heel spaced apart from a toe by a blade length (heel 16 and toe 18)(Fig. 2; 3:31-41); 
	a front face spaced apart from a back face by a blade thickness (Figs. 1, 3-6 and 8): 
	a slot defining an aperture extending through the blade thickness between the front face and the back face, the slot extending along a portion of the blade length (slot 24) and having a top edge (30), a bottom edge (32), a toe end (34) and a heel end (36)(Fig. 2; 3:31-60);
	a top portion of the blade structure extending between the top edge of the blade structure and the top edge of the slot along a portion of the blade length (Figs. 1, 2, 6 and 8); 
	and a bottom portion of the blade structure extending between the bottom edge of the blade structure and the bottom edge of the slot along a portion of the blade length (Figs. 1, 2, 6 and 8), wherein the slot spaced between the top portion and the bottom portion (Figs. 1, 2, 6 and 8).
	With respect to the “molded blade structure”, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   
	Furthermore, a molded blade is well-known in the art (e.g. Huru’s 1:26-30) and a skilled artisan would have appreciated that a “molded blade” within Huru would have been obvious as forming a blade structure according to a known molding process.
	Huru is not specific regarding wherein the bottom edge of the slot is positioned closer to the top edge than the bottom edge of the blade structure.
	Huru is not specific regarding a stiffened top portion and a flexible bottom portion of the blade portion and wherein the slot spaced between the stiffened top portion has a first stiffness and the flexible bottom portion having a second stiffness less than the first stiffness, wherein a difference in flexibility between the top portion and the bottom portion transfers more energy to a puck that contacts the flexible bottom
portion during a shot than a solid blade during a shot than a solid blade.
	With respect to the location of the slot, in a similar field of hockey sticks, SHIU discloses location of openings (equivalent to a lot) positioned closer to a top edge than a bottom edge of a blade structure (horizontal openings 25 as shown in Fig. 4).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Huru’s slot/openings at such location as taught and suggested by SHIU for the reason that a skilled artisan would have been motivated by SHIU’s suggestion to from such openings within a blade structure to enhance the performances of the blade as well as weight reduction (which reduces the player’s fatigue)([0011]-[0016] and [0018]).
	Within the modified Huru by the teachings of SHIU the bottom edge of the slot would have been positioned closer to the top edge than the bottom edge of the molded blade structure.
	With respect to the difference flexible-stiffened portions, Pearson teaches the tailoring of a hockey’s blade performances by “adjusting” the stiffness of the blade regions as desire, thus forming different stiffness between a top portion and a bottom portion of the blade portion.  As discussed in [0019]-[0031] in conjunction to Figs. 2-5, the blade 12 (Fig. 1; [0016] and [0017]) with core elements along the length of the blade 12 are configure to possess different stiffness (via tuning tube 50 and the manipulation of the fiber forming the blade as discussed in [0017], [0019], [0029] and [0031]) to form a desire blade structure with different flex-stiff portions.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Huru’s top portion and bottom portion of the blade structure with different stiffness (e.g. stiffened top portion and flexible bottom portion)  as taught and suggested by Pearson for the reason that a skilled artisan would have been motivated by Pearson’s suggestion to form a blade generally includes the upwardly extending hosel and three regions arranged in a longitudinal direction along the length of the blade: a heel region , a toe region , and a mid-region 24 located between the heel region and the toe region. As described in detail below, one or more of these regions may be tailored to provide enhanced performance and feel characteristics throughout the blade ([0016]).
	Within the modified Huru a stiffened top portion and a flexible bottom portion of the blade portion and wherein the slot spaced between the stiffened top portion has a first stiffness and the flexible bottom portion having a second stiffness less than the first stiffness, wherein a difference in flexibility between the top portion and the bottom portion transfers more energy to a puck that contacts the flexible bottom portion during a shot.
	As per claim 2, with respect to wherein the stiffened top portion extends along the full blade length, such stiffened top portion would have extended along the full blade length as shown in Huru’s Figs. 1, 2, 6 and 8; note Pearson’s [0018]-[0024] as the tailoring of the different stiffness along the full blade’s length (e.g. Figs. 2 and 4).
	As per claim 3, with respect to wherein the stiffened top portion has a toe portion that extends between the top edge of the blade structure and the bottom edge of the blade structure at the toe of the blade structure, and a heel portion that extends between the top edge of the blade structure and the bottom edge of the blade structure at the heel of the blade structure, note Huru’s Figs. 1, 2, 6 and 8 regarding the structure of the blade to include the toe portion and heel portion (see also 3:31-41); note Pearson’s [0018]-[0024] as the tailoring of the different stiffness along the full blade’s length (e.g. Figs. 2 and 4).
	As per claim 4, with respect to wherein the molded blade structure is formed from layers of fiber-reinforced tape, and wherein the flexible bottom portion of the blade structure comprises fewer layers than the stiffened top portion of the blade structure, note Pearson’s Figs. 2 and 4 in conjunction to [0017], [0019], and [0029]-[0031] regarding the use of fiber-tape means to be wrapped in plies to tailor and adjust the flexibility-stiffness as desire.  As stated in [0030]” The two plies in these exemplary constructions optionally may be combined into a single "sandwich ply," in which the first ply is ironed to--or otherwise attached to or merged with--the second ply. A greater or lesser number of plies may be wrapped around each of the core elements 30, 32, 34, 36, depending on the thickness of the core elements, the thickness of the plies, or the stiffness and flexibility goals of a given blade design.”
	Thus, such fiber-reinforced means to form the different stiffness portions (i.e. a stiffened top portion and a flexible bottom portion) would have been obvious within the modified Huru by at least the teachings of Pearson as manipulating such fiber arrangement as claimed (i.e. fewer fiber layers at the bottom portion) according to flexibility and design goals as suggested by Pearson.
	As per claim 6, Huru discloses wherein the top edge of the slot is parallel to the top edge of the hockey stick blade structure (Figs. 1, 2 and 8)
	As per claim 7, Huru discloses wherein the slot extends along at least 60% of the blade length (Figs. 1, 2 and 8; note 3:31-60 as well as 4:53-67).
	As per claim 8, Huru discloses wherein a slot height between the top edge and the bottom edge of the slot measures at least 10% of the blade height (Figs. 1, 2 and 8; note 3:31-60 as well as 4:53-67).
	As per claim 9, with respect to wherein the molded blade structure comprises a foam core, note Pearson’s [0017].  The modified Huru by at least the teachings of Pearson would have had the molded blade structure comprises a foam core
	As per claim 10, with respect to wherein the foam core extends through the flexible bottom portion and the stiffened top portion of the blade structure, the modified Huru by at least the teachings of Pearson would have had the foam core extends through the flexible bottom portion and the stiffened top portion of the blade structure, thus forming a blade structure with such different stiffness for flexibility and design goals.
	As per claim 11, with respect to wherein the top portion of the blade structure and the bottom portion of the blade structure are separated by a bridge extending between the front face and the back face, construed as any portion between the top edge portion (30) bottom edge portion (32) and the ends (34-36) of the slot 24 along line E (Fig. 2 and 3:31-60) as such bridge. 
Claims 5 and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huru, SHIU and Pearson as applied to claim 1 above, and further in view of Smith US 4,491,320 (“Smith”).
	As per claim 5, the modified Huru is not specific regarding wherein the top edge, the bottom edge, the toe end and the heel end of the slot comprise an edge reinforcement material.
	However, the use of reinforcement material is well-known in the art as taught by Smith.  Smith in 2:31-33 states “A plastic insert may be placed along the edges of the slot to reduce wear.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Huru’s wherein the top edge, the bottom edge, the toe end and the heel end of the slot comprise an edge reinforcement material as taught by Smith for the reason that a skilled artisan would have been motivated by Smith’s suggestions to use such reinforcement material within the slot to reduce wear.
	As per claim 26, although Huru (or the modified Huru for that matter) is not specific regarding further comprising an edge reinforcing material extending around a perimeter of the slot, as discussed above with respect to claim 5 in this section, the use of reinforcing material around the edges of the slot is well-known as taught by Smith (e.g. 2:31-33).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Huru’s further comprising an edge reinforcing material extending around a perimeter of the slot as taught by Smith for the reason that a skilled artisan would have been motivated by Smith’s suggestions to use such reinforcement material within the slot to reduce wear.
Claim 12, 14, 17 and 18/ is/are rejected under 35 U.S.C. 103 as being unpatentable over Huru in view of SHIU.
	As per claim 12, Huru discloses a hockey stick blade (blade 14 coupled to handle 12)(Figs. 1-8; 3:51-5:16; note in particular Figs. 1, 2, 6 and 8; 3:21-67 and 4:54-5:16) comprising: 
	a top edge spaced apart from a bottom edge by a blade height (top edge 20 and bottom edge 22)(Fig. 2; 3:31-41); 
	a heel spaced apart from a toe by a blade length (heel 16 and toe 18)(Fig. 2; 3:31-41); 
	a front face spaced apart from a back face by a blade thickness (Figs. 1, 3-6 and 8): 
	a slot defining an aperture extending through the blade thickness between the front face and the back face, the slot extending along at least 60% of the blade length and having a top edge parallel to the top edge of the blade, a bottom edge, a toe end and a heel end ((slot 24) and having a top edge (30), a bottom edge (32), a toe end (34) and a heel end (36)(Fig. 2; 3:31-60; note also Figs. 1, 2 and 8; 3:31-60 as well as 4:53-67 regarding the slot position with respect to the blade length (i.e. extending along at least 60% the blade’s length));
	a top portion of the blade extending between the top edge of the blade and the top edge of the slot along a portion of the blade length (Figs. 1, 2, 6 and 8); 
	and a bottom portion of the blade extending between the bottom edge of the blade and the bottom edge of the slot along a portion of the blade length (Figs. 1, 2, 6 and 8).
	Huru is not specific regarding wherein the bottom edge of the slot is positioned closer to the top edge than the bottom edge of the blade structure.
	With respect to the location of the slot, in a similar field of hockey sticks, SHIU discloses location of openings (equivalent to a lot) positioned closer to a top edge than a bottom edge of a blade structure (horizontal openings 25 as shown in Fig. 4).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Huru’s slot/openings at such location as taught and suggested by SHIU for the reason that a skilled artisan would have been motivated by SHIU’s suggestion to from such openings within a blade structure to enhance the performances of the blade as well as weight reduction (which reduces the player’s fatigue)([0011]-[0016] and [0018]).
	Within the modified Huru by the teachings of SHIU the bottom edge of the slot would have been positioned closer to the top edge than the bottom edge of the molded blade structure.
	As per claim 14, Huru discloses wherein a slot height between the top edge and the bottom edge of the slot measures at least 10% of the blade height (Figs. 1, 2 and 8; note 3:31-60 as well as 4:53-67).
	As per claim 18, with respect to wherein the top portion of the blade structure and the bottom portion of the blade structure are separated by a bridge extending between the front face and the back face, as discussed above any portion between the top edge portion (30) bottom edge portion (32) and the ends (34-36) of the slot 24 along line E (Fig. 2 and 3:31-60 of Huru) construed as such a bridge. 
Claims 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huru and SHIU as applied to claim 12 above, and further in view of Pearson.
	As per claim 15, with respect to wherein the top portion, note Huru’s Figs. 1, 2, 6 and 8 regarding the structure of the blade (see also 3:21-41).
	The combination Huru - SHIU is not specific regarding wherein the top portion has a first stiffness and the bottom portion has a second stiffness, different to the first stiffness.
	However, Pearson discloses wherein a top portion has a first stiffness and a bottom portion has a second stiffness, different to the first stiffness (in [0019]-[0031] in conjunction to Figs. 2-5, the blade 12 (Fig. 1; [0016] and [0017]) with core elements along the length of the blade 12 are configure to possess different stiffness (via tuning tube 50 and the manipulation of the fiber forming the blade as discussed in [0017], [0019], [0029] and [0031]) to form a desire blade structure with different flex-stiff portions).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Huru-SHIU’ wherein the top portion has a first stiffness and the bottom portion has a second stiffness, different to the first stiffness as taught by Pearson for the reason that a skilled artisan would have been motivated Pearson’s suggestion to form a blade generally includes the upwardly extending hosel and three regions arranged in a longitudinal direction along the length of the blade: a heel region , a toe region , and a mid-region located between the heel region and the toe region. As described in detail below, one or more of these regions may be tailored to provide enhanced performance and feel characteristics throughout the blade ([0016]	As per claim 16, although the prior art is not specific regarding wherein the first and second stiffness values differ by at least 2%, as mentioned previously, it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Thus, such ration would have been obvious by routine experimentation to discover the optimize ration of rigidity-flexibility that exhibit strong enough blade (to sustain large volume of impact) yet flexible enough for puck control as proficient shooting/passing. 
	In that regard attention to applicant’s pars. [97]+”The testing results of the bending tests carried out on the blade structure 104 that includes a slot 114 are compared to testing results of a conventional hockey stick blade structure that does not include a slot. In this regard, the flexible bottom portion 3122 is found to have a stiffness”.
	Thereafter, applicant gave number of shiftiness ranges from 0%-15%; or between 5%-25%, and etc. (these are mere examples).
	Accordingly, it is clear that applicant discover such range/s by routine experimentation, and has had held by the Court, such discovery is not inventive as Huru– Pearson discloses the general conditions of the device of claim 16.
	As per claim 17, Huru discloses wherein the top portion extends along the full blade length (Figs. 1, 2 and 8; see also 3:21-41).



	As per claim 19, with respect to wherein the top portion has a first stiffness and the bottom portion has a second stiffness and wherein the first stiffness is different from the second stiffness, note Huru’s Figs. 1, 2, 6 and 8 regarding the structure of the blade (see also 3:21-41); note Pearson’s [0018]-[0024] as the tailoring of the different stiffness along the full blade’s length (e.g. Figs. 2 and 4).  As discussed above a skilled artisan would have appreciated that the modified blade would have included such different stiffness as one or more of these regions may be tailored to provide enhanced performance and feel characteristics throughout the blade (e.g. Pearson’s [0016]).
	Thus, it would have been obvious to modify Huru-SHIU’s blade to include such different stiffness as taught by Pearson for the same reasons discussed above with respect to claim 15
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ie US 2010/0035708 (“Ie”) in view of Huru and SHIU.
	As per claim 20, Ie discloses a method of fabricating a formed hockey stick blade structure (in pars. [0035] and [0036] in conjunction to Figs. 10-13), comprising: forming a pre-mold blade structure by adding layers of fiber tape to a foam core, the pre-mold blade geometry having a bottom edge spaced apart from a top edge by a blade height, a heel spaced apart from a toe by a blade length, a front face spaced apart from a back face by a blade thickness, and a slot extending through the full blade thickness between the front face and the back face, the slot further extending along a portion of the blade length and having a top edge, a bottom edge, a toe end and a heel end a hockey stick blade (30)(Figs. 10-20; pars. [0035]-[0042]), a top edge spaced apart from a bottom edge by a blade height (Figs. 10-12 and 20); a heel spaced apart from a toe by a blade length (Figs. 10-12 and 20); a front face spaced apart from a back face by a blade thickness (Figs. 10-12 and 20); a slot extending through the blade thickness between the front face and the back face (cavity/pocket 37; also par. [0035] in conjunction to at least Fig. 10), the slot further extending along a portion of the blade length and having a top edge a bottom edge, a toe end and a heel end (Figs. 10-12 and 20; see also pars. [0035]-[0039] regarding the slot/cavity within the blade 30); a top portion of the blade structure extending between the top edge of the blade structure and the top edge of the slot along a portion of the blade length(Figs. 10-12 and 20); and a bottom portion of the blade structure extending between the bottom edge of the blade structure and the bottom edge of the slot along a portion of the blade length(Figs. 10-12 and 20); positioning the pre-mold blade structure within a mold; heating and cooling the mold; and removing the formed hockey stick blade structure from the mold 
	Par. [0036]  “FIG. 11 depicts a cured composite hockey stick blade 30 having a cavity or pocket 35 that extends longitudinally from the toe of the blade 30 and opens up at to the end of the hosel or tennon 35. In application, such a blade 30 can be made via a process that generally involves the following steps. First foam pre-forms generally having an upper and lower component are wrapped with plies of fibers disposed in an unhardened resin in a desired lay-up. The foam pre-forms can be made of pvc foam or any other suitable material capable of bonding with the resin/fiber while providing a suitable durability for the core of the composite sandwich structure. Together, the upper and lower foam pre-forms are generally in the form of a hockey stick blade 30. A plastic bladder is then inserted between the wrapped upper and lower foam-preforms and then the entire construct is further wrapped within additional plies of fibers such that the plastic bladder is encapsulated within plies of fibers. Using epoxy based pre-impregnated plies of fibers, such as 34/700 manufactured by Grafil, Inc. works well in that the adhesive properties of the plies can serve to keep the pre-form structure together as it is being constructed. A suitable plastic bladder material includes nylon bladder made by Airtech International. Once all the plies are layered over the foam pre-forms and bladder the entire construct is placed within a female mold having the desired exterior shape of the blade and is cured via application of heat for an appropriate time and temperature. The plastic bladder 40 is positioned such that the end of the plastic bladder extends out the hosel of the blade pre-form and prior to curing is connected to a nozzle that channels pressurized air into the bladder while the blade is being cured. The pressurized air within the bladder serves to provide internal pressure that assists in ensuring that the plies of fibers are tightly compacted and that the blade pre-form takes on an accurate rendition of the mold as it is cured. Once cured, as depicted in FIG. 11, the blade 30 includes foam core elements 38(a) and 38(b) encapsulated by plies of fibers disposed in a hardened resin matrix material and vertically partitioned by an air cavity or pocket 37 that extends internally within the blade 30 from generally the toe section 710 to the end of the hosel where it opens-up to create an externally accessible channel at the end of the hosel as depicted in the top view of the hosel in FIG. 11.”
	Ie is not specific regarding his slot defining an aperture through the thickness of the blade extending along at least 60% portion of the blade length and the slot’s top edge parallel to the blade’s top edge.
	Ie is not specific regarding wherein the bottom edge of the slot is positioned closer to the top edge than the bottom edge of the blade structure.
	With respect to the slot, Huru discloses a slot 24 that defines an aperture through a thickness of a blade and that is at least 60% portion of the blade length and the slot’s top edge parallel to the blade’s top edge (Figs. 1, 2, 6 and 8; 3:21-60).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Ie’s slot that defines an aperture through the thickness of the blade and that is at least 60% portion of the blade length and the slot’s top edge parallel to the blade’s top edge taught by Huru  for the reason that a skilled artisan would have been motivated by Huru’s suggestion to use such slot means that forming a hockey stick comprising a blade which is light weight while providing acceptable strength, which provides the desired characteristics for maximum control (2:25-30). 
	Furthermore, it is well known to form such hockey stick-blade with reduce materials (for example a slot defines an aperture at the thickness of the blade and at least 60% portion of the blade length) to reduce player’s fatigue yet insure a strong and durable hockey stick- blade apparatus.	 Thus, a skilled artisan would have appreciated that within Ie such slot would have obvious for such reasons.
	With respect to the location of the slot, in a similar field of hockey sticks, SHIU discloses location of openings (equivalent to a lot) positioned closer to a top edge than a bottom edge of a blade structure (horizontal openings 25 as shown in Fig. 4).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Ie-Huru’s slot/openings at such location as taught and suggested by SHIU for the reason that a skilled artisan would have been motivated by SHIU’s suggestion to from such openings within a blade structure to enhance the performances of the blade as well as weight reduction (which reduces the player’s fatigue)([0011]-[0016] and [0018]).
	Within the modified Ie-Huru by the teachings of SHIU the bottom edge of the slot would have been positioned closer to the top edge than the bottom edge of the molded blade structure.
Claims 21, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ie, Huru and SHIU and  as applied to claim 20 above, and further in view of Pearson.
	As per claim 21, with respect to wherein formed hockey stick blade structure comprises a top portion extending between the top edge of the blade structure and the top edge of the slot along a portion of the blade length, and a bottom portion extending between the bottom edge of the blade structure and the bottom edge of the slot along a portion of the blade length note Huru’s  Figs. 1, 2, 6 and 8; 3:21-60
	Ie modified by the teachings of at least Huru is not specific regarding his top portion is a stiffened top portion and the bottom portion is a flexible bottom portion.
	However, Pearson teaches the tailoring of a hockey’s blade performances by “adjusting” the stiffness of the blade regions as desire, thus forming different stiffness between a top portion and a bottom portion of the blade portion.  As discussed in [0019]-[0031] in conjunction to Figs. 2-5, the blade 12 (Fig. 1; [0016] and [0017]) with core elements along the length of the blade 12 are configure to possess different stiffness (via tuning tube 50 and the manipulation of the fiber forming the blade as discussed in [0017], [0019], [0029] and [0031]) to form a desire blade structure with different flex-stiff portions.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Ie’s top portion and bottom portion of the blade structure with different stiffness (e.g. top portion is a stiffened top portion and the bottom portion is a flexible bottom portion) as taught and suggested by Pearson for the reason that a skilled artisan would have been motivated by Pearson’s suggestion to form a blade generally includes the upwardly extending hosel and three regions arranged in a longitudinal direction along the length of the blade: a heel region , a toe region , and a mid-region 24 located between the heel region and the toe region. As described in detail below, one or more of these regions may be tailored to provide enhanced performance and feel characteristics throughout the blade ([0016]).
	Within the modified Ie a stiffened top portion and a flexible bottom portion of the blade portion and wherein the slot spaced between the stiffened top portion has a first stiffness and the flexible bottom portion having a second stiffness less than the first stiffness, wherein a difference in flexibility between the top portion and the bottom portion transfers more energy to a puck during a shot.
	As per claim 22, with respect to wherein the stiffened top portion extends along the full blade length, note Ie’s [0035] and [0036] in conjunction to Figs. 10-13; note also Huru’s Figs. 1, 2, 6 and 8; and Pearson’s [0018]-[0024] as the tailoring of the different stiffness along the full blade’s length (e.g. Figs. 2 and 4).
	As per claim 24, with respect to wherein formed hockey stick blade structure comprises a top portion extending between the top edge of the blade structure and the top edge of the slot along a portion of the blade length, and a bottom portion extending between the bottom edge of the blade structure and the bottom edge of the slot along a portion of the blade length, note Huru’s Figs. 1, 2, 6 and 8 as well as 3:21-61.	
	The modified Ie is not specific regarding wherein the top portion has a first stiffness and the bottom portion has a second stiffness and wherein the first stiffness is different from the second stiffness.
	However, Pearson teaches the tailoring of a hockey’s blade performances by “adjusting” the stiffness of the blade regions as desire, thus forming different stiffness between a top portion and a bottom portion of the blade portion.  As discussed in [0019]-[0031] in conjunction to Figs. 2-5, the blade 12 (Fig. 1; [0016] and [0017]) with core elements along the length of the blade 12 are configure to possess different stiffness (via tuning tube 50 and the manipulation of the fiber forming the blade as discussed in [0017], [0019], [0029] and [0031]) to form a desire blade structure with different flex-stiff portions.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Ie’s wherein the top portion has a first stiffness and the bottom portion has a second stiffness and wherein the first stiffness is different from the second stiffness as taught and suggested by Pearson for the reason that a skilled artisan would have been motivated by Pearson’s suggestion to form a blade generally includes the upwardly extending hosel and three regions arranged in a longitudinal direction along the length of the blade: a heel region , a toe region , and a mid-region 24 located between the heel region and the toe region. As described in detail below, one or more of these regions may be tailored to provide enhanced performance and feel characteristics throughout the blade ([0016]).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huru, SHIU and Pearson as applied to claim 1 above, and further in view of Neufeld US 2012/0058843 (“Neufeld”).
	As per claim 25, the modified Huru is not specific regarding wherein the stiffened top portion has a first sidewall thickness and the flexible bottom portion has a second sidewall thickness, less than the first sidewall thickness.
	However, Neufeld discloses the different thickness of a hockey blade structure deign to manipulate the flexibility, stiffness of a blade’s structure.  As seen in Figs. 3-5 in conjunction to [0043]-[0049] Neufeld discloses the different thickness to manipulate the properties of the blade in regard to flexibility-stiffness.  As stated in [0048]” Due to the change in thickness of forehand blade member 220 at transition point 226, the thinner outer section of forehand blade member 220 between transition point 226 and toe end 220B has less flexural stiffness than the thicker inner (i.e., heelward) section. This construction allows the outer section to be thinner than a typical conventional hockey stick blade of the same material (in accordance with well-understood structural engineering principles). More significantly from a player's standpoint, it allows the outer section to flex to a greater degree than would otherwise be the case, so as to give a forehand shot increased velocity off forehand contact face 221, as well as enhanced puck-aiming control, due to the incremental spring-like force delivered to the puck as the flexed outer section of forehand blade member 220 elastically rebounds as the puck leaves forehand contact face 221.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Huru wherein the stiffened top portion has a first sidewall thickness and the flexible bottom portion has a second sidewall thickness, less than the first sidewall thickness as taught by Neufeld for the reason that a skilled artisan would have been motivated by Neufeld’s suggestions as such structure of the blade more significantly from a player's standpoint, it allows the outer section to flex to a greater degree than would otherwise be the case, so as to give a forehand shot increased velocity off forehand contact face, as well as enhanced puck-aiming control, due to the incremental spring-like force delivered to the puck as the flexed outer section of forehand blade member elastically rebounds as the puck leaves forehand contact face ([0048]).
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
	Applicant argued that modifying Huru by at least the teachings of SHIU is improper as Huru teaches away from such locations and nothing within the modified Huru discloses the use of the hockey stick to contact a puck.
	The examiner respectfully disagrees and asserts that: 
	A) such are applicant’s conclusions not based upon the teachings of the prior art nor what such teaching would have suggested to those of ordinary skill in the art;	  	B) applicant must evaluate the prior art as a unitary, combine references that teaches all that is claimed , and 
	C) applicant argument’s amounts to the intended use of the device which by itself not accorded much patentability weight.
	First, as it has been held, “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”).
	And, “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In that regard, relevant to the claim invention is the teachings of , Huru, SHIU and Pearson as a unitary, a whole, combine, that teaches a hockey stick device with a slot fully capable  to be used while shooting a puck (as taught, for example, by Pearson and SHIU).
	Applicant seems to argue that Huru’s is for shooting balls and not pucks, but applicant has not consider what the teachings of the prior art, as a whole, what have suggested to those of ordinary skill in the art, which is not only for shooting balls, but  also shoot pucks (see for example Pearson’s [0028]).   Thus, it is understood that the modified  Huru’s hockey stick is fully capable to be used with pucks.
	Furthermore, with respect to the intended used of the hockey stick to shoot pucks, it is also noted that it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	Thus, as argued above, the device of Huru- Pearson- SHIU is fully capable to be used while practice, playing, with pucks.   As mentioned above, as it has held by the Court, a manner of intended to employ, use, the claimed hockey stick, by itself, is not such accorded much patentability weigh.  In this case, such “intended use”, e.g. shooting pucks, is such that is obvious especially as the prior art Huru- SHIU- Pearson teaches and suggests all the claim’s limitations and also teaches the use of the hockey puck for pucks (SHIU and Pearson) and/or pucks and balls (Pearson). 
	Lastly, as mentioned above applicant’s arguments that modifying Huru is somewhat teachings away, are applicant’s own conclusion not based upon the teaching of the prior art nor what such modification would have suggested to those of ordinary skill in the art.
	In that regard, as it has been held, the expectation of some advantage is the strongest rationale for combining references. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar  Textilfarben  GmbH & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)”
	In this case, as stated by the examiner, according to the teachings of Huru and SHIU, it is clear that modifying the slot/opening of Huru according to the teachings of SHIU, would have resulted in an advance hockey blade’s slot/opening to enhance the performances of the blade as well as weight reduction (which reduces the player’s fatigue)([0011]-[0016] and [0018]).
	Not only that such modification would results in a very much operational, effective blade, such modification would have enhanced the use of the hockey’s blade as explicitly suggested by SHIU. 
	With respect to claims 12 and 20 applicant asserted that the claims are allowable for the same reasons discussed above with respect to claim 1 (remarks page 4).
	However, as argued above, the examiner maintains his position that the modify Huru by the teachings of SHIU and Pearson discloses all the structure as claimed and fully capable to be used as the same, that is to shoot pucks, as set forth above. 
	With respect to claims 2-11, 14-19, 21,22, and 24-26 applicant has not provide any additional remarks but asserted that the claims are to be allowable for the same reasons as claim 1, as the claims are dependent from otherwise allowable base claims.
	However, as argued above the examiner maintains his position that the modify Huru by the teachings of SHIU and Pearson discloses all the structure as claimed and fully capable to be used as the same, that is to shoot pucks , as set forth above.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                        3/8/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711